DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments filed 2/21/2022 to claims 1-5, 7-12, 15 and 19-20 have been entered. It is noted that claim 5 has been amended but improperly uses the claim status identifier “Original”. Claims 21-22 have been added. Claims 1-22 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14945128, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The disclosure of the prior application provides general discussion of evaporation of plasma that has been combined with a placental membrane, and provides support for claims 1, 6 and 8. The disclosure of the prior application does not provide any support for the limitations of making the product with dehydration recited in claims 2-5, 7 and 9-20. Therefore claims 2-5, 7 and 9-20 are given the effective filing date of 05/09/2018.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-6 and 10-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 has been amended to recite “wherein partially dehydrating fluid from the plasma removes at least 1% of fluid from the plasma”. Similarly, claim 10 has been amended to recite “wherein partially dehydrating fluid from the composition removes at least 1% of fluid from the amniotic fluid”. The range of “at least 1%” does not recite an end point and thus contemplates all end points above 1%. The specification does not provide support for such a range wherein the end point is any end point above 1%. Paragraph [0099] of the as filed specification is the only paragraph that recites ranges for the amount of fluid removed. This paragraph only recites the ranges 1% to 95%, 10% to 80%, and 50% to 70%. Therefore end points such as anything above 95%, which are specifically included in the claimed “at least 1%”, lack any support. Therefore claims 2 and 10 are rejected for including new matter. 
Since claims 3-6 and 11-13 depend from claims 2 and 10, and because said claims do not further limit to claims to any ranges which contain support in the specification, they too are rejected for including new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “wherein partially dehydrating fluid from the composition comprises centrifuging the composition and removing a bulk of supernatant therefrom, said supernatant being used to generate the concentrated fluid.” There is insufficient antecedent basis for the limitation “the composition” that the fluid is being dehydrated from in order to “generate the concentrated fluid”. Independent claim 1 recites only one composition, a composition that that is a combination of “the concentrated fluid” and “the intact portions of biological membrane”. Therefore the only “composition” in claim 1 already contains “the concentrated fluid”, and there is insufficient antecedent basis for any “composition” that the fluid is being dehydrated from in order to “generate the concentrated fluid”. Importantly, independent claim 1 recites that “plasma” is being dehydrated in the dehydration step, not a “fluid” or a “composition”. It is unclear if claim 3 is attempting to further limit the dehydration step in independent claim 1 or if it is attempting to add an additional dehydration step.  Therefore, the metes and bounds are unclear.
Claim 11 recites “wherein partially dehydrating fluid from the composition comprises centrifuging the composition and removing a bulk of supernatant therefrom, said supernatant being used to generate the concentrated fluid.” There is insufficient antecedent basis for the limitation “the composition” that the fluid is being dehydrated from in order to “generate the concentrated fluid”. Independent claim 8 recites only one composition, a composition that that is a combination of “the concentrated fluid” and “the intact portions of intermediate layer”. Therefore the only “composition” in claim 8 already contains “the concentrated fluid”, and there is insufficient antecedent basis for any “composition” that the fluid is being dehydrated from in order to “generate the concentrated fluid”. Additionally, it is unclear if this dehydration step in claim 11 is a secondary dehydration step to the dehydration step in independent claim 8 or if this limitation is referring to the dehydration step claimed dehydration step in independent claim 8. Claim 10 recites dehydrating “from the fluid” and independent claim 8 requires dehydrating “amniotic fluid” specifically. Thus, it is unclear if the fluid recited in claim 10 is different from claim 8. Therefore, the metes and bounds are unclear.  
Claim interpretation
The instant specification defines “acellular” as “means materials and mixtures with significantly reduced intact cell content… Acellular products may include some intact cells or remnants of cells, however, the effective agents within the product may be predominantly acellular components.” Therefore this definition is applied to the recitation of “acellular” in claim 1.
Claim 1 recites the limitation wherein “said plasma containing substantially no amnion or chorion membrane particles” prior to combining said plasma with the membrane. It is noted that this limitation does not limit to the final product containing substantially no amnion or chorion membrane particles, but only limits to the plasma containing substantially no amnion or chorion membrane particles prior to being combined with the placental membrane. This interpretation is also applied to the other claims.
Claim 1 limits to “intact portions” of biological membrane. This is interpreted to limit to any size of a portion of an intact membrane. This interpretation is also applied to the other claims.
Response to Arguments
Applicant's arguments filed 2/21/2022 have been fully considered but they are not persuasive. Applicant alleges the claims no longer recite the term “acellular”. However, claim 1 recites the term “acellular” in line 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6 and 20-21 remain/is rejected under 35 U.S.C. 103 as being unpatentable over of Werber et al. (US Patent 9,132,156; of record in IDS filed 11/5/2018).
Regarding claims 1, 6 and 20, Werber teaches a therapeutic composition comprising: a harvested acellular amniotic membrane and a carrier fluid that is an acellular amniotic fluid, and wherein the therapeutic composition is essentially free of any viable amniotic membrane cells or viable amniotic fluid cells, wherein the membrane is dispersed in the fluid comprising the amniotic fluid (see claim 1; column 11, lines 2-4; figure 4); Werber’s teaching of using the composition for therapeutic purposes reads on “presenting”.  Regarding claims 1 and 20-21, Werber teaches the amniotic fluid can be treated by centrifugation, filtration, or other process to remove essentially all of the cells and/or cell debris (see column 14, lines 36-43); this teaching together with Werber not teaching the inclusion of amnion or chorion membrane particles in the fluid reads on “said plasma containing substantially no amnion or chorion membrane particles” and the active step of removing remnants of placental cells in claims 20-21. Regarding claims 1 and 20, Werber teaches the amniotic fluid may be heated or allowed to evaporate, with or without vacuum, to concentrate the amniotic fluid (see column 11 lines 7-15); reads on partially dehydrating fluid from the composition to generate an impregnated biological membrane. Regarding claims 1 and 20, Werber teaches growth factors are concentrated in a therapeutic composition, whereby the concentration is higher than in the received donor tissue or fluid (see column 1 lines 45-50). Regarding the limitation of “intact portions”, Werber’s micronized particles of membrane read on “intact portions” of membrane. Regarding claim 5, Werber teaches additional materials including diluents or a second therapeutic composition may be included with the amnion derived therapeutic composition (see column 1 lines 50-53). 
Werber does not exemplify evaporating the amniotic fluid prior to the combining step, or from the combination of amniotic membrane and amniotic fluid. Werber does not exemplify adding additional plasma (amniotic fluid) to the composition.
It would have been obvious to concentrate the amniotic fluid by evaporation before or after the step of combining with the membrane. A person of ordinary skill in the art would have had a reasonable expectation of success in concentrating the amniotic fluid by evaporation before or after the step of combining with the membrane because Werber teaches that evaporation concentrates factors in the fluid and Werber does not teach that the evaporation must be done in any order. The skilled artisan would have been motivated to concentrate the amniotic fluid by evaporation before or after the step of combining with the membrane because Werber teaches that evaporation is useful to concentrate the amniotic fluid.
It would have been obvious to add additional amniotic fluid to Werber’s composition. A person of ordinary skill in the art would have had a reasonable expectation of success in adding additional amniotic fluid to the composition because Werber teaches that diluents can be added and Werber establishes it is useful to add amniotic fluid. The skilled artisan would have been motivated to add additional amniotic fluid to Werber’s composition because Werber teaches that amniotic fluid is useful in the composition.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
	
Claims 2- 4 remain/is rejected under 35 U.S.C. 103 as being unpatentable over Werber et al. (US Patent 9,132,156) as applied to claims 1, 5-6 and 20-21 above, and further in view of Samaniego et al (U.S. PGPUB 20150157761).
The teachings of Werber are discussed and relied upon above. Additionally, regarding claim 3, Werber teaches that the amniotic fluid may first be processed by centrifugation to remove cells prior to the concentrating steps (see col. 2 lines 33-40).
Werber does not teach the level of evaporation (claim 2) or evaporation via heating (claim 4).
Samaniego teaches a method of preparing tissue for therapeutic purposes comprising combining the tissue with a solution, and evaporating the solution (see abstract). Samaniego teaches the tissue may be amniotic tissue (see paragraph [0028]). Samaniego teaches final moisture content of the tissue following evaporation may be less than 10%, and that the evaporation method involves heating in a heating chamber (see paragraphs [0008] and [0060]).
It would have been obvious to combine Werber and Samaniego to evaporate the fluid in Werber’s composition to a level of about 10% using a heating chamber. A person of ordinary skill in the art would have had a reasonable expectation of success in evaporating the fluid in Werber’s composition to a level of about 10% using a heating chamber because Samaniego establishes this is a suitable evaporation method. The skilled artisan would have been motivated to evaporate the fluid in Werber’s composition to a level of about 10% using a heating chamber because Samaniego teaches this is a useful evaporation method for preparation of products for therapeutic uses.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Werber et al. (US Patent 9,132,156) as applied to claims 1, 5-6 and 20-21 above, and further in view of Daniel et al (U.S. PGPUB 20100104539; reference A).
Werber does not teach the amniotic membrane is not morselized. 
Regarding claim 7, like Werber, Daniel also is drawn to a therapeutic composition comprising a placental tissue component (see paragraph abstract). Regarding claim 7, Daniel teaches that the therapeutic composition comprising a placental tissue component can be made without morselizing the tissue (see paragraph [0051]-[0053]).
It would have been obvious to combine Werber and Daniel to use Daniel’s non- morselized membrane in Weber’s therapeutic composition. A person of ordinary skill in the art would have had a reasonable expectation of success in using Daniel’s non- morselized membrane in Weber’s therapeutic composition Daniel teaches that the therapeutic composition comprising a placental tissue component can be made without morselizing the tissue. The skilled artisan would have been to use Daniel’s non- morselized membrane in Weber’s therapeutic composition because Daniel specifically teaches that non-morselized tissue is useful in the therapeutic compositions. 

Claims 8-9, 16, 18-19 and 22 remain/is rejected under 35 U.S.C. 103 as being unpatentable over of Werber et al. (US Patent 9,132,156) in view of Koob et al (U.S. PGPUB 2014/0271728).
Regarding claims 8 and 18, Werber teaches a therapeutic composition comprising: a harvested acellular amniotic membrane and a carrier fluid that is an acellular amniotic fluid, and wherein the therapeutic composition is essentially free of any viable amniotic membrane cells or viable amniotic fluid cells, wherein the membrane is dispersed in the fluid comprising the amniotic fluid (see claim l; column 11, lines 2-4; figure 4); Werber’s teaching of using the composition for therapeutic purposes reads on “presenting”.  Regarding claim 8, Werber teaches the amniotic fluid may be heated or allowed to evaporate, with or without vacuum, to concentrate the amniotic fluid (see column 11 lines 7-15). Regarding claim 8, Werber teaches growth factors are concentrated in a therapeutic composition, whereby the concentration is higher than in the received donor tissue or fluid (see column 1 lines 45-50). Regarding claim 16, Werber teaches additional materials including diluents or a second therapeutic composition may be included with the amnion derived therapeutic composition (see column 1 lines 50-53). Regarding claim 19, while Werber teaches that the composition may be frozen, Werber does not teach that it must ever be frozen. Regarding claim 9, Werber teaches separating the amniotic membrane from the chorion membrane (see column 4 lines 26-30). Regarding claim 22, Werber teaches the amniotic fluid can be treated by centrifugation, filtration, or other process to remove essentially all of the cells and/or cell debris (see column 14, lines 36-43); this teaching together with Werber not teaching the inclusion of amnion or chorion membrane particles in the fluid reads on “said plasma containing substantially no amnion or chorion membrane particles”.
Werber does not exemplify evaporating the amniotic fluid prior to the combining step, or from the combination of amniotic membrane and amniotic fluid. Werber does not exemplify adding additional plasma (amniotic fluid) to the composition. Werber does not teach the amniotic membrane is the intermediate layer or that the membrane is not morselized. 
Regarding claims 8-9, like Werber, Koob also is drawn to a therapeutic composition comprising a placental tissue component (see paragraphs [0007]-[0008]). Regarding claims 8-9, Koob teaches that the composition comprises one or more placental tissues selected from the amnion, chorion, intermediate tissue layer, having a sufficient density and cohesiveness to maintain their size and shape at least until further processing, and that after processing the composition is sufficiently cohesive such that the placental tissue composition does not break, splinter, disintegrate or fragment during introduction into a subject (see paragraphs [0008] and [0010]); reads on intact portions of intermediate layer. Regarding claims 8-9, Koob teaches that the composition may have a desired defined size and shape (see paragraph [0008]). Regarding claims 8-9, Koob teaches that the therapeutic composition permits the attending clinician significant flexibility in treating the patient taking into account the purpose of the treatment (see paragraph [0009]).
It would have been obvious to combine Werber and Koob to use Koob’s intermediate layer in Weber’s therapeutic composition. A person of ordinary skill in the art would have had a reasonable expectation of success in using Koob’s intact intermediate layer in Werber’s therapeutic composition because Koob teaches said intermediate layer is useful in therapeutic compositions. The skilled artisan would have been motivated to use Koob’s intermediate layer in Weber’s therapeutic composition because Koob teaches said intermediate layer is useful in therapeutic compositions. Additionally, Koob teaches that these therapeutic compositions permit the attending clinician significant flexibility in treating the patient taking into account the purpose of the treatment. Alternatively, the skilled artisan would have been motivated to use Koob’s intermediate layer in Werber’s therapeutic composition because Werber teaches that acellular amniotic material is useful in the therapeutic composition. The skilled artisan would have been motivated to use Koob’s intact intermediate layer portion in Weber’s therapeutic composition because Werber and teaches the usefulness of sheets of the therapeutic composition while Koob’s intermediate layer can be made in portion that is a desired size and shape while remaining intact such that it does not break, splinter, disintegrate or fragment during introduction into a subject.
It would have been obvious to concentrate the amniotic fluid by evaporation before or after the step of combining with the membrane. A person of ordinary skill in the art would have had a reasonable expectation of success in concentrating the amniotic fluid by evaporation before or after the step of combining with the membrane because Werber teaches that evaporation concentrates factors in the fluid and Werber does not teach that the evaporation must be done in any order. The skilled artisan would have been motivated to concentrate the amniotic fluid by evaporation before or after the step of combining with the membrane because Werber teaches that evaporation is useful to concentrate the amniotic fluid.
It would have been obvious to add additional amniotic fluid to Werber’s composition. A person of ordinary skill in the art would have had a reasonable expectation of success in adding additional amniotic fluid to the composition because Werber teaches that diluents can be added and Werber establishes it is useful to add amniotic fluid. The skilled artisan would have been motivated to add additional amniotic fluid to Werber’s composition because Werber teaches that amniotic fluid is useful in the composition.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claims 10-12 remain/is rejected under 35 U.S.C. 103 as being unpatentable over Werber et al. (US Patent 9,132,156) in view of Koob et al (U.S. PGPUB 2014/0271728) as applied to claims 8-9, 16, 18-19 and 22 above, and further in view of Samaniego et al (U.S. PGPUB 20150157761).
The teachings of Werber and Koob are discussed and relied upon above. Additionally, regarding claim 11, Werber teaches that the amniotic fluid may first be processed by centrifugation to remove cells prior to the concentrating steps (see col. 2 lines 33-40).
Werber does not teach the level of evaporation (claim 10) or evaporation via heating (claim 12).
Samaniego teaches a method of preparing tissue for therapeutic purposes comprising combining the tissue with a solution, and evaporating the solution (see abstract). Samaniego teaches the tissue may be amniotic tissue (see paragraph [0028]). Samaniego teaches final moisture content of the tissue following evaporation may be less than 10%, and that the evaporation method involves heating the in a heating chamber (see paragraphs [0008] and [0060]).
It would have been obvious to combine Werber and Samaniego to evaporate the fluid in Werber’s composition to a level of about 10% using a heating chamber. A person of ordinary skill in the art would have had a reasonable expectation of success in evaporating the fluid in Werber’s composition to a level of about 10% using a heating chamber because Samaniego establishes this is a suitable evaporation method. The skilled artisan would have been motivated to evaporate the fluid in Werber’s composition to a level of about 10% using a heating chamber because Samaniego teaches this is a useful evaporation method for amniotic tissue for therapeutic uses.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claim 13 remains rejected under 35 U.S.C. 103 as being unpatentable over Werber et al. (US Patent 9,132,156) in view of Koob et al (U.S. PGPUB 2014/0271728) and Samaniego et al (U.S. PGPUB 20150157761) as applied to claims 8-12, 16, 18-19 and 22 above, and further in view of Thermo Scientific (2016, Revolutionary solvent evaporation complete laboratory workflow).
The teachings of Werber, Koob and Samaniego are discussed and relied upon above. Additionally, Samaniego teaches that for evaporation, it is useful to use a temperature of below about 40 degrees Celsius (see paragraph [0008]).
Werber does not teach evaporation using a centrifuge and removing the supernatant. 
Thermo Scientific teaches centrifuges that remove the supernatant can be used for evaporation that are useful for preparing evaporated samples (see entire pamphlet). Thermo Scientific teaches evaporation centrifuges include a temperature control, and that depending on the sample, different evaporation times can be between 30 minutes and 6 hours (see pages 2 and 7). Thermo Scientific teaches software controlling the evaporation process can be optimized for each customer application and new methods created to enhance performance (see page 4).
It would have been obvious to combine Werber and Thermo Scientific to evaporate the fluid in Werber’s composition using centrifugation. A person of ordinary skill in the art would have had a reasonable expectation of success in evaporating the fluid in Werber’s composition using centrifugation because Thermo Scientific establishes this is a suitable evaporation method. The skilled artisan would have been motivated to evaporate the fluid in Werber’s composition using centrifugation because Thermo Scientific teaches this is a useful evaporation method.
Regarding the limitation wherein the centrifugal is operated at 200-1000 times gravity, the speed at which the centrifuge is used is result effective as higher speeds will concentrate the sample to a greater degree in less time. Additionally, Thermo Scientific teaches software controlling the evaporation process can be optimized.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claims 14-15 and 17 remain rejected under 35 U.S.C. 103 as being unpatentable over Werber et al. (US Patent 9,132,156) in view of Koob et al (U.S. PGPUB 2014/0271728) and Samaniego et al (U.S. PGPUB 20150157761) as applied to claims 8-12, 16, 18-19 and 22 above, and further in view of Werber et al (WO 2015/134936; of record in IDS filed 10/18/2021; herein after “Werber 2”).
The teachings of Werber, Koob and Samaniego are discussed and relied upon above.
	Werber does not teach the amount of amniotic fluid added to the composition.
	
Werber 2, like Werber, teaches a therapeutic composition comprising: acellular amniotic membrane particles; a carrier fluid, wherein the carrier comprises an acellular amniotic fluid, and wherein the therapeutic composition is essentially free of any viable amniotic membrane cells or viable amniotic fluid cells, and wherein the acellular amniotic membrane fraction is combined with the amniotic fluid (see claims 1, 8-9 and 13-15).  Regarding claims 14-15 and 17, Werber teaches adjusting the amount of amniotic membrane needed to obtain a concentration of 1cm2/mL of therapeutic solution (see paragraph [0103]); while Werber does not teach the weight of 1cm2 of tissue, it appears that this 1:1 ratio is within the claimed range, or is an obvious variant of the claimed range. 
It would have been obvious to combine Werber and Werber 2 to use the concentration of amniotic fluid taught by Werber 2 in Werber’s method. A person of ordinary skill in the art would have had a reasonable expectation of success in using the concentration of amniotic fluid taught by Werber 2 in Werber’s method because Werber 2 exemplifies that this is a useful amount. The skilled artisan would have been motivated to use the concentration of amniotic fluid taught by Werber 2 in Werber’s method because Werber is silent as to the amount of amniotic fluid that should be added and Werber 2 provides guidance on this step.
It would have been obvious to combine Werber and Werber 2 to add the same amount of amniotic fluid to the composition after the dehydration step. A person of ordinary skill in the art would have had a reasonable expectation of success in adding the same amount of amniotic fluid to the composition after the dehydration step because Werber 2 exemplifies that this is a useful amount to have in the composition. The skilled artisan would have been motivated to add the same amount of amniotic fluid to the composition after the dehydration step because while Werber teaches the benefits of dehydrating the amniotic fluid, both Werber and Werber 2 teach that it is also useful to have amniotic fluid in the final product.
It would be obvious to adjust the ratio of the plasma portion to membrane portion within the product based upon the beneficial teachings provided by Werber 2 –including because such adjustments are deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 2/21/2022 have been fully considered but they are not persuasive.
Applicant alleges that the claims were not considered as a while because of the structure of the rejections, specifically highlighting that several different claims are rejected over the same teachings. However, the claims were each individually considered. The rejections above simply group together claims that are each relevant to one specific teaching in the art. 
Applicant highlights that an amniotic membrane is not the same as the intermediate layer. Applicant further highlights that Werber does not teach using an intermediate layer. The examiner agrees that they are not the same and that Werber does not teach this limitation. However, the rejection above discusses that it is obvious to use Koob’s intermediate layer in place of Werber’s amniotic membrane in Weber’s therapeutic composition. Specifically, as stated above, a person of ordinary skill in the art would have had a reasonable expectation of success in using Koob’s intact intermediate layer in Werber’s therapeutic composition because Koob teaches said intermediate layer is useful in therapeutic compositions. The skilled artisan would have been motivated to use Koob’s intermediate layer in Weber’s therapeutic composition because Koob teaches said intermediate layer is useful in therapeutic compositions. Additionally, Koob teaches that these therapeutic compositions permit the attending clinician significant flexibility in treating the patient taking into account the purpose of the treatment. Alternatively, the skilled artisan would have been motivated to use Koob’s intermediate layer in Werber’s therapeutic composition because Werber teaches that acellular amniotic material is useful in the therapeutic composition. The skilled artisan would have been motivated to use Koob’s intact intermediate layer portion in Weber’s therapeutic composition because Werber and teaches the usefulness of sheets of the therapeutic composition while Koob’s intermediate layer can be made in portion that is a desired size and shape while remaining intact such that it does not break, splinter, disintegrate or fragment during introduction into a subject.
Applicant highlights that Koob teaches the membrane is dehydrated. However, as stated above, it is the primary reference Werber that is relied upon for teaching the benefits of including amniotic fluid in Werber’s treatment composition. 
Applicant highlights one example wherein Koob teaches discarding the intermediate layer. Applicant concludes that this Koob does not provide motivation for using the intermediate layer without the amnion or chorion layers. As an initial matter, it is noted that the claims are not limited to only an intermediate layer without any other layers present. Even so, as discussed at length above, Koob specifically teaches that the therapeutic composition comprises one or more placental tissues selected from the amnion, chorion, intermediate tissue layer. Therefore Koob renders it obvious to select any of these layers which Koob teaches are useful. 

	Conclusion
No claims are free of the art. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                              
/S.A.M/            Examiner, Art Unit 1653                                                                                                                                                                                                                                                                                                                                                                                              /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653